 Case 4:19-cr-40015-KES Document 73 Filed 08/03/20 Page 1 of 1 PageID #: 592



                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION



 UNITED STATES OF AMERICA,
                                                       CR. 19-40015-01-KES
          Plaintiff,

                                                   ORDER GRANTING MOTION
                                                TO EXTEND AND MOTION TO JOIN
    vs.

 PAUL ERICKSON,

          Defendant.


      Plaintiff moves to extend the date for determination of restitution by 30 days.

Docket 71. Defendant joins the motion. Docket 72. The amended judgment sets a

deadline of August 5, 2020 for determination of restitution. Docket 67. It is thus

      ORDERED that the motion to extend the date for determination of restitution

(Docket 71) and defendant’s motion to join (Docket 72) are granted. The parties must

submit a restitution proposal to the court by September 5, 2020.

      Dated August 3, 2020.

                                        BY THE COURT:


                                        /s/ Karen E. Schreier
                                        KAREN E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE
